  Case 1:19-cv-19456-NLH Document 14 Filed 05/10/21 Page 1 of 8 PageID: 88



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
SHAWN LAVON BROWN,                  :
                                    :
          Petitioner,               :    Civ. No. 19-19456 (NLH)
                                    :
     v.                             :    OPINION
                                    :
WARDEN DAVID ORTIZ,                 :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Shawn Lavon Brown
63717-019
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
Jane Dattilo, Assistant United States Attorney
Office of the U.S. Attorney
970 Broad St.
Suite 700
Newark, NJ 07102

     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Shawn Lavon Brown, a prisoner presently confined

at FCI Fort Dix, New Jersey, filed this petition for writ of

habeas corpus under 28 U.S.C. § 2241, arguing that his

conviction is invalid due to the Supreme Court’s decision in

Rehaif v. United States, 139 S. Ct. 2191 (2019).          ECF No. 1.

Respondent United States filed a motion to dismiss arguing that
     Case 1:19-cv-19456-NLH Document 14 Filed 05/10/21 Page 2 of 8 PageID: 89



the Petition should be dismissed for lack of jurisdiction.               ECF

No. 13.      Petitioner did not file any opposition to the motion.

For the reasons that follow, the Court will grant the motion to

dismiss.

I.     BACKGROUND

        Petitioner pled guilty on May 29, 2013 to conspiracy to

commit wire fraud, 18 U.S.C. § 1349; and aggravated identity

theft, 18 U.S.C. § 1028A(a)(1), in the United States District

Court for the Northern District of Georgia.            United States v.

Brown, No. 1:12-cr-0389 (N.D. Ga. May 29, 2013) (ECF No. 160).

The trial court sentenced Petitioner to a total term of 160

months incarceration.        Brown, No. 1:12-cr-0389 (N.D. Ga. Mar.

10, 2015) (ECF No. 373).         The United States Court of Appeals for

the Eleventh Circuit affirmed Petitioner’s conviction and

sentence but remanded for correction of a clerical error in the

judgment.      United States v. Brown, 646 F. App’x 907 (11th Cir.

2016).

        Petitioner filed a motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255, arguing that the United

States breached the plea agreement and that he received

ineffective assistance of counsel.           Brown, No. 1:12-cr-0389

(N.D. Ga. Sept. 1, 2016) (ECF No. 444).            The district court

denied the motion.        Id. (Sept. 5, 2018) (ECF No. 507).




                                        2
  Case 1:19-cv-19456-NLH Document 14 Filed 05/10/21 Page 3 of 8 PageID: 90



     Petitioner next filed a motion in the Eleventh Circuit

requesting permission to file a second or successive § 2255

motion that argued his convictions were invalid after the

Supreme Court’s Rehaif decision.         In re: Shawn Brown, No. 19-

13616 (11th Cir. Sept. 16, 2019); ECF No. 1-1.          “He asserts

that, under Rehaif, a defendant must know that his conduct was

illegal, and his violation must have been willful.           He asserts

that, under this new statutory interpretation of law, the

government was required to prove that he had the mens rea for

the crime charges, which included that he had knowledge of each

element of his offense.”      ECF No. 1-1 at 2-3.      The Eleventh

Circuit denied permission, stating “Rehaif did not announce a

new rule of constitutional law, as it merely clarified what the

government must prove in prosecuting an individual under 18

U.S.C. §§ 922(g) and 924(a)(2).”         Id. at 4.   Petitioner

subsequently filed this petition under § 2241 on October 29,

2019.   ECF No. 1

     Petitioner argues that his conviction for aggravated

identity theft is invalid after Rehaif, which held that the

government must prove the defendant knew he possessed a firearm

and that he knew he had the relevant status when he possessed

the firearm in order to convict under § 922(g).          “The Petitioner

would have presented to the trial court that (1) he was given

lawful authority to file tax returns on behalf of his clients”

                                     3
  Case 1:19-cv-19456-NLH Document 14 Filed 05/10/21 Page 4 of 8 PageID: 91



and “(2) At the time of the alleged offense the Internal Revenue

Service accepted freelance tax preparers filings without an

electronic filing identification number (His culpable state of

mind).”   ECF No. 4 at 3.     The United States argues this Court

lacks jurisdiction under § 2241 because Rehaif does not impact

convictions under § 1028A.

II.   STANDARD OF REVIEW

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.         Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).   A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

III. ANALYSIS

      Generally, a challenge to the validity of a federal

conviction or sentence must be brought under 28 U.S.C. § 2255.

See Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir. 2013) (per

curiam) (citing Okereke v. United States, 307 F.3d 117, 120 (3d

Cir. 2002)).    “[Section] 2255 expressly prohibits a district



                                     4
  Case 1:19-cv-19456-NLH Document 14 Filed 05/10/21 Page 5 of 8 PageID: 92



court from considering a challenge to a prisoner’s federal

sentence under § 2241 unless the remedy under § 2255 is

‘inadequate or ineffective to test the legality of his

detention.’”    Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

     Prisoners in the Third Circuit may use § 2241 to challenge

their convictions only after two conditions are satisfied: (1)

there must be “a claim of actual innocence on the theory that

[the prisoner] is being detained for conduct that has

subsequently been rendered non-criminal . . . in other words,

when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’”        Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).

     Petitioner cannot satisfy the first requirement.           Rehaif

narrowed the category of offenses that qualify as violations of

§ 922(g); it did not address the elements of § 1028A.           The

aggravated identity statute states in relevant part that

“[w]hoever, during and in relation to any felony violation

enumerated in subsection (c), knowingly transfers, possesses, or

uses, without lawful authority, a means of identification of

                                     5
    Case 1:19-cv-19456-NLH Document 14 Filed 05/10/21 Page 6 of 8 PageID: 93



another person . . . .”        18 U.S.C. § 1028A(a)(1).      In Flores-

Figueroa v. United States, the Supreme Court considered whether

the United States had to prove that the defendant knew that the

means of identification at issue belonged to another person.

556 U.S. 646 (2009).       The Supreme Court concluded that “[a]s a

matter of ordinary English grammar, it seems natural to read the

statute’s word ‘knowingly’ as applying to all the subsequently

listed elements of the crime.”         Id. at 650.    Significantly as

applied to this case, the Court noted that “[a]ll parties agree

that the provision applies only where the offender knows that he

is transferring, possessing, or using something.            And the

Government reluctantly concedes that the offender likely must

know that he is transferring, possessing, or using that

something without lawful authority.”          Id. at 648 (emphasis

omitted).

       Unlike § 922(g), the Supreme Court has recognized since

2009 that the Government must prove the defendant acted

knowingly as to all the elements of § 1028A. 1          Rehaif does not


1 See Jessica A. Roth, Rehaif v. United States: Once Again, A Gun
Case Makes Surprising Law, 32 Fed. Sent. R. 23, 25 (2019)
(noting that in Flores-Figuero “the mens rea term appeared at
the beginning of the statute defining the offense and more
naturally ‘traveled’ down the sentence to modify each subsequent
element. In Rehaif, the men[s] rea term appeared after the
conduct elements of the offense, and therefore more work was
required to infer its application to those prior elements.”
(footnote omitted)).


                                       6
    Case 1:19-cv-19456-NLH Document 14 Filed 05/10/21 Page 7 of 8 PageID: 94



apply to Petitioner’s aggravated identity theft because it was

already understood that the United States had to prove that a

defendant knew he or she did not have authorization to use the

identification instrument.        Petitioner could have argued the

United States could not prove that knowledge requirement prior

to pleading guilty in 2013.        Since Petitioner cannot show actual

innocence based on a change in the statutory interpretation of §

1028A, the Court lacks jurisdiction over the petition under §

2241. 2

       Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”     28 U.S.C. § 1631.      The Court finds that it is not

in the interests of justice to transfer this habeas petition to

the Eleventh Circuit for consideration because that circuit has




2 Petitioner asserts this Court has jurisdiction because the
Eleventh Circuit indicated he should be allowed to bring his
claim under the savings clause of § 2255. ECF No. 1 at 8. The
sentiment referenced by Petitioner was issued as part of Judge
Martin’s concurring opinion not in the main opinion, see ECF No.
1-1 at 5, and an opinion of the Eleventh Circuit does not govern
this Court. The Third Circuit has set forth the requirements
for challenging convictions using § 2241 in this circuit, and
“differences in the law amongst the circuits is a feature, not a
bug, of our federal judicial system. . . .” Bruce v. Warden
Lewisburg USP, 868 F.3d 170, 180(3d Cir. 2017).

                                       7
  Case 1:19-cv-19456-NLH Document 14 Filed 05/10/21 Page 8 of 8 PageID: 95



already denied Petitioner’s request to file a second or

successive § 2255 motion based on Rehaif.         See ECF No. 1-1.

IV. CONCLUSION

     For the foregoing reasons, the motion to dismiss for lack

of jurisdiction will be granted.         An appropriate order will be

entered.




Dated: May 7, 2021                           s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     8
